18-2454
People of the State of New York v. Greipp
                            United States Court of Appeals
                                              FOR THE
                                           SECOND CIRCUIT
                                         ____________
            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    28th day of May, two thousand twenty one.

    Present:    DEBRA ANN LIVINGSTON,
                                  Chief Judge,
                GUIDO CALABRESI,
                ROSEMARY S. POOLER,
                                  Circuit Judges.
    ____________________________________________

    People of the State of New York by Letitia James, Attorney General of the
    State of New York,

                                  Plaintiff–Appellant—Cross–Appellee,

                                                                        18-2454-cv
                                                                        18-2623-cv
                          v.                                            18-2627-cv
                                                                        18-2630-cv

    Kenneth Griepp, Ronald George, Patricia Musco, Ranville Thomas,
    Osayinwense Okuonghae, Anne Kaminsky, Brian George, Sharon
    Richards, Deborah M. Ryan, Angela Braxton, Jasmine LaLande, Prisca
    Joseph, Scott Fitchett, Jr.,
                                 Defendants–Appellees—Cross–Appellants,

    ____________________________________________

           The petitions for rehearing are GRANTED. The panel hereby VACATES its previous
    opinion. Accordingly, the decision of the district court remains in place.

                                                 FOR THE COURT:
                                                 Catherine O’Hagan Wolfe, Clerk